Listing Report:Supplement No. 90 dated Oct 30, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 388392 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Starting lender yield: 24.77% Starting borrower rate/APR: 25.77% / 28.09% Starting monthly payment: $602.52 Auction yield range: 8.27% - 24.77% Estimated loss impact: 8.59% Lender servicing fee: 1.00% Estimated return: 16.18% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Nov-1994 Debt/Income ratio: 37% Credit score: 720-740 (Oct-2009) Current / open credit lines: 10 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 24 Length of status: 4y 5m Amount delinquent: $0 Revolving credit balance: $37,307 Occupation: Engineer - Mechanic Public records last 12m / 10y: 0/ 0 Bankcard utilization: 44% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: beaubluetick Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Trying to Control my Credit Cards Purpose of loan:This loan will be used to pay off my credit card debt.? Last year my wife and I built a house.? When overages came in we used our credit cards to pay for several items to not roll that additional amount into the loan.? Now looking back that would have been the best option.? We have been fighting to pay down that credit card debt ever since.? Everyone knows it is hard to get ahead of the interest rates on credit cards.? We have created a budget and have a good plan to pay these off.? The payoff would be much sooner and easier with a lower interest rate.? That is why we have turned to prosper to try and undercut the interest rate on the credit cards.My financial situation:I am a good candidate for this loan because I have a strong financial history. I come from a family where it has always been preached to pay all of the credit card balance ever since.? Sometimes a situation arises where that becomes impossible.? As I have mentioned above my wife and I have created a budget and can pay this debt off if will just take several years.? We are trying to beat this and get back up on our feet sooner to be able to enjoy life again without debt. Information in the Description is not verified. Borrower Payment Dependent Notes Series 430228 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,600.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $208.09 Auction yield range: 17.27% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Mar-2000 Debt/Income ratio: Not calculated Credit score: 740-760 (Oct-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 17 Length of status: 0y 0m Amount delinquent: $0 Revolving credit balance: $2,853 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 35% Stated income: $0 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 3 Screen name: impressive-repayment Borrower's state: SouthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Payoff Debt, Home Improvement Purpose of loan:Consolidate my high interest rate cards into one payment, Remove carpet in 4 rooms, and replace with pergo flooring. My wife and daughter?have bad allergies, and?suffer with?asthma. We have a little puppy that likes?tomark his territory on the rug, so this flooring will make cleaning a snap.My financial situation:I just started a new job working for Chicago Rail?Way Services serving a local Chemical Plant? here in CharlestonSouth Carolina. Before that I was laid off from CSX Railroad back in march 2009 due to the economy. I am collecting union unemployment which amounts to $1280 per month, I receive that bi-weekly. My new job pays$16. per hour and is guaranteed 40 hours per week. I am looking for a loan to consolidate my existing credit cards,and use whats left over to purchase new pergo flooring to replace stained up old carpet. All the labor I will do myselfto save on hired labor. I can pay the note, if you will grant me the opportunity. This will enable me to establish positive credit through Prosper, payoff some high interest rate credit card loans, and eliminate the bad odors stored in the existingcarpets in our (new to us) house.My Credit Cards Total Balance Owed?????$2837.00??Thankyou for your time and consideration and God Bless Information in the Description is not verified. Borrower Payment Dependent Notes Series 430836 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,500.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $148.22 Auction yield range: 4.27% - 10.42% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 8.29% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Nov-1988 Debt/Income ratio: >1000% Credit score: 760-780 (Oct-2009) Current / open credit lines: 7 / 6 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 15 Length of status: 0y 4m Amount delinquent: $0 Revolving credit balance: $1,781 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 23% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: a-tough-dime Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Replacing home heating unit Purpose of loan:This loan will be used to? replace the central heating unit in my home before it gets really cold.My financial situation:I am a good candidate for this loan because? Information in the Description is not verified. Borrower Payment Dependent Notes Series 430884 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,800.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 21.40% Starting borrower rate/APR: 22.40% / 24.67% Starting monthly payment: $69.12 Auction yield range: 8.27% - 21.40% Estimated loss impact: 7.00% Lender servicing fee: 1.00% Estimated return: 14.40% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jul-1996 Debt/Income ratio: 15% Credit score: 660-680 (Oct-2009) Current / open credit lines: 5 / 5 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 10 Length of status: 1y 5m Amount delinquent: $1,670 Revolving credit balance: $6,042 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 52% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: kaneco Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Final Delinquent Accpunt Purpose of loan:This loan will be used to pay my final Delinquent account and return to a better credit rating.My financial situation:I am a good candidate for this loan because I may have had personal issue in the past I have steadily paid all my loans back over the last 5 years. I have been with ATT for two years this may and previously I worked for T-mobile and SunCom. I have always been a top performer and have no job issues.Monthly net income: $ 2600Monthly expenses: $ ??Housing: $ 0(wife pays it house in her name she is a nurse)??Insurance: $ 200(mine and my wife?s car)??Car expenses: $ 350??Utilities: $ 100??Phone, cable, internet: $ 150(cable and internet phone is free with company)??Food, entertainment: $ 150??Clothing, household expenses $ 0(I don?t buy clothes I sit in front of a computer working all night!) Household expenses: $150??Credit cards and other loans: $ Out of my income I pay Dell $100 a month and $200 on Credit Cards??Other expenses: $ My wife uses the rest of my money to save for Babies college and To pay off a home equity line she took out! Information in the Description is not verified. Borrower Payment Dependent Notes Series 431004 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 29.00% Starting borrower rate/APR: 30.00% / 32.38% Starting monthly payment: $127.35 Auction yield range: 17.27% - 29.00% Estimated loss impact: 26.69% Lender servicing fee: 1.00% Estimated return: 2.31% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Aug-2003 Debt/Income ratio: 18% Credit score: 640-660 (Oct-2009) Current / open credit lines: 4 / 4 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 6 Length of status: 1y 1m Amount delinquent: $0 Revolving credit balance: $1,414 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 79% Stated income: $1-$24,999 Delinquencies in last 7y: 2 Homeownership: No Inquiries last 6m: 4 Screen name: basis-bear Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying for college Purpose of loan:This loan will be used to? be able to keep attending school for the upcoming semesterMy financial situation:I am a good candidate for this loan because? I pay off what I owe as soon as I am asked for it and I will be able to maintain good balances.Monthly net income: $ 1500.00Monthly expenses:
